Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 10, applicants assert that the Sun reference does not teach obtaining a current image of a target software window according to a handle of the target software window as the target software windows is a window open on the screen (as described in the originally filed specification) and the handle is an ID corresponding to each windows (as described in the specification); and the received image of Sun is not of the target window, rather an image being displayed somewhere in the browser windows.
Examiner’s response – As identified by the applicants, the image data of Sun is a webpage. Each webpage is identified by a unique URL, which in this case is interpreted as the handle of the software window. The target software window is also interpreted as the current webpage being “crawled.” Applicants desire to narrow the scope of the claim by importing limitations from the specification to the claim limitations which is improper in view of MPEP 2111.01(II). The interpretation taken by the examiner is broad and reasonable when considering the state of the art and the plain meaning of the claim terminology as set forth above. Furthermore, the fact that the images are from webpages displayed in the browser, the claim language does not exclude instances where the target software window cannot be a browser. This notion is further solidified by the fact that claims 19 and 20 which define the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (U.S. Pub. No.: 2012/0051645, cited in the IDS filed 2/6/2020).
Regarding Claim 1, Sun teaches a data capturing method, comprising: obtaining a current image of a target software window according to a handle of the target software window (Paragraph 32: An image is received by a system, such as a webcrawler, into the current software ; capturing at least one data image from the current image according to at least one target capture area (Paragraph 31: The image is segmented to obtain a subimage containing a character); obtaining at least one corresponding character image and at least one corresponding representative character from a character image database according to the at least one data image; and outputting the at least one representative character corresponding to the at least one data image (Paragraph 34: Stored topological information is compared to the input topological information to determine a match which is outputted as a match). 
Regarding Claim 2,  Sun teaches in addition to the data capturing method as claimed in claim 1, wherein the at least one data image comprises at least one character to be tested, and the at least one character to be tested is arranged in a single row (Paragraph 60: The characters identified of the multiple rows of characters is displayed). 
Regarding Claim 3,  Sun teaches in addition to the data capturing method as claimed in claim 1, wherein the step of obtaining the at least one corresponding character image and the at least one corresponding representative character from the data image database according to the at least one data image further comprises: cutting the at least one data image into at least one sub-data image; obtaining a plurality of candidate character images from the character image database according to the at least one sub-data image (Paragraphs 32-34: The images are segmented into subimages which are subsequently matched to database depictions (paragraph 29)); matching the at least one sub-data image with the corresponding plurality of candidate character images; selecting the candidate character image whose matching rate with the at least one sub-data image is greater than a preset matching rate as the at least one character (Paragraph 589: The extracted feature points are compared to the database values and those that match the preset information are identified as the character matching the stored information). 
Regarding Claim 6,  Sun teaches in addition to the data capturing method as claimed in claim 1, further comprising: in response to obtaining none of the character images corresponding to the at least one data image from the character image database, returning to execute the step of obtaining the current image of the target software window according to the handle of the target software window (Paragraph 59: The extract subimages are processed and the process is repeated on remaining subimages). 
Regarding Claim 10, Sun teaches a data capturing system, comprising: a character image database, configured to store a plurality of character images (Paragraph 61: A database is provided to store characters); a processor, configured to obtain a current image of a target software window according to a handle of the target software window (Paragraph 62: The invention is embodied as hardware equipped with processors and software to perform the programmed steps), capture at least one data image from the current image according to at least one target capture area (Paragraph 31: The image is segmented to obtain a subimage containing a character. Paragraph 32: An image is received by a system, such as a webcrawler, into the current software window), and obtain at least one corresponding character image and at least one corresponding representative character from the character image database according to the at least one data image; and a communication device, configured to output the at least one representative (Paragraph 34: Stored topological information is compared to the input topological information to determine a match which is outputted as a match). 
Regarding Claim 11,  Sun teaches in addition to the data capturing system as claimed in claim 10, wherein the at least one data image comprises at least one character to be tested, and the at least one character to be tested is arranged in a single row (Paragraph 60: The characters identified of the multiple rows of characters is displayed). 
Regarding Claim 12,  Sun teaches in addition to the data capturing system as claimed in claim 10, wherein the processor further cuts the at least one data image into at least one sub-data image, obtains a plurality of candidate character images from the character image database according to the at least one sub-data image, matches the at least one sub-data image with the corresponding plurality of candidate character images (Paragraphs 32-34: The images are segmented into subimages which are subsequently matched to database depictions (paragraph 29)), selects the candidate character image whose matching rate with the at least one sub-data image is greater than a preset matching rate as the at least one character image corresponding to the at least one sub-data image, and obtains the at least one representative character of the at least one character image corresponding to the at least one sub-data image (Paragraph 589: The extracted feature points are compared to the database values and those that match the preset information are identified as the character matching the stored information).
Regarding Claim 15, Sun teaches in addition to the data capturing system as claimed in claim 10, wherein in response to obtaining none of the character images corresponding to the at least one data image from the character image database, the processor obtains the current image of the target software window according to the handle of the target software window (Paragraph 59: The extract subimages are processed and the process is repeated on remaining subimages). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Wax et al. (“Ventilator Data Extraction with a Video Display Image Capture and Processing System,” “Wax”).
Regarding Claim 19, while Sun teaches the limitations of claim 1, they do not explicitly teach the data capturing method as claimed in claim 1, wherein the current image of the target software window is an image of the whole target software window.Wax, in the same field of image processing, teaches wherein the current image of the target software window is an image of the whole target software window (Pages 1-2, Methods: The display of the entire software screen (figure 1) is captured and analyzed).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Wax to Sun such that the entire software screen is captured and analyzed as suggested by Wax. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Sun in this manner in order to ensure that all relevant data displayed is capture and potentially analyzed for recordation. 
Regarding Claim 20, while Sun teaches the limitations of claim 10, they do not explicitly teach the data capturing method as claimed in claim 1, wherein the current image of the target software window is an image of the whole target software window.Wax, in the same field of image processing, teaches wherein the current image of the target software window is an image of the whole target software window (Pages 1-2, Methods: The display of the entire software screen (figure 1) is captured and analyzed).It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Wax to Sun such that the entire software screen is captured and analyzed as suggested by Wax. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Sun in this manner in order to ensure that all relevant data displayed is capture and potentially analyzed for recordation. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sun, while the teaching of Wax continues to perform the .


Allowable Subject Matter
Claims 4, 5, 7-9, 13-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRAV G PATEL/Primary Examiner, Art Unit 2663